Citation Nr: 0947444	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
February 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for tinnitus.  The 
Veteran testified before the Board in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

The record reflects that the Veteran's military occupational 
specialty was as a heavy weapon gunner.  The Veteran reported 
that his duties included undergoing intensive live training 
missions where he fired 100 to 150 rounds of ammunition a 
week without any hearing protection.  Thus, the Board finds 
that he was likely exposed to acoustic trauma in service.  

Although the Veteran stated that he complained about ringing 
in his ears approximately six months prior to separation from 
service, service medical records are negative for any 
complaints or treatment for tinnitus.  On separation 
examination in January 1962, the Veteran denied any ear 
problems.  Significantly, however, he only underwent a 
whisper voice test and did not undergo an audiogram or any 
other clinical hearing assessment at the time of his 
separation from service.  On VA examination in January 2007, 
the examiner noted that the Veteran reported both military 
noise exposure from gunfire, artillery, and mortars without 
hearing protection as well as post-military occupational 
noise exposure from aircraft with hearing protection.  The 
Veteran complained that he first noticed a constant, 
bilateral, ringing tinnitus while he was on active duty.  
After reviewing the Veteran's claims file in February 2007, 
the examiner opined that the etiology of the Veteran's 
tinnitus could not be made without resorting to speculation 
because of the lack of audiometric data at discharge or 
within one year of discharge and the lack of complaints of 
tinnitus in the service medical records.    

The Board observes that opinions, such as those rendered by 
the January 2007 and February 2007 VA examiner, in which a 
physician is unable to opine regarding any causal connection 
between a Veteran's current complaints and his period of 
service have been characterized as non-evidence, and 
therefore lack probative value.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Thus, the Board finds that the January 2007 and 
February 2007 VA examiner's opinion is not probative for the 
purpose of determining whether the Veteran's currently 
diagnosed tinnitus is related to his in-service noise 
exposure.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his tinnitus, 
it is necessary to have a medical opinion based upon a 
thorough review of the record that reconciles the question of 
whether the Veteran's current tinnitus was related to his 
military noise exposure or his post-service occupational 
noise exposure.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the examiner did not comment on 
Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative 
opinion).  The Board thus finds that another examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.      

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
tinnitus and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current tinnitus is related to the 
Veteran's in-service noise exposure or 
whether the current tinnitus is related 
to the Veteran's post-service 
occupational noise exposure.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury .  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
claims folder should be reviewed in 
conjunction with the examination and 
the examination report should note that 
review.  
 
2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


